Exhibit 10.256

TENTH AMENDMENT TO LEASE AMENDMENT

THIS TENTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into this              day of September, 2007, by and between Greenway Office
Center L.L.C. (the “Landlord”) and PPD Developments, LLP (the “Tenant”).

RECITALS:

WHEREAS, Tenant, through PPD Development, LLC (Tenant’s predecessor in interest)
and Landlord entered into a Lease dated April 30, 2001, as amended on August 15,
2001, August 25, 2003, March 22, 2004, May 17, 2004, December 5, 2004, June 30,
2005, July 29, 2005, March 1, 2006, and August 31, 2007 with respect to certain
space located at 8551 Research Way, Middleton, Wisconsin (the Lease, as so
amended and as amended by this Amendment is referred to as the “Lease”) in a
building known as the Greenway Research Center (“Building”); and

THEREFORE, for good valuable consideration, the receipt and sufficiency of which
the parties hereby acknowledge, Landlord and Tenant agree as follows:

 

1. Tenant shall have the right to expand Existing Premises by leasing Suite 170
in the Building, which consists of 2,777 Rentable Square Footage (the “Suite 170
Expansion”).

 

2. The following shall be added to the end of Section 1.10 of the Lease: “
Starting November 1, 2007, Tenant shall pay rent for the Suite 170 Expansion
space as follows:

 

Period or Months of Term

   Annual Rate Per Square Foot    Monthly Base Rent 11/1/2007 to 2/28/2008    $
14.31    $ 3,311.57 3/1 /2008 to 2/28/2009    $ 14.74    $ 3,410.92 3/1 /2009 to
2/28/2010    $ 15.18    $ 3,513.25 3/1 /2010 to 2/28/2011    $ 15.64    $
3,618.64 3/1 /2011 to 2/28/2012    $ 16.11    $ 3,727.20 3/1 /2012 to 2/28/2013
   $ 16.59    $ 3,839.02 3/1 /2013 to 2/28/2014    $ 17.09    $ 3,954.19 3/1
/2014 to 2/28/2015    $ 17.60    $ 4,072.82 3/1 /2015 to 2/28/2016    $ 18.13   
$ 4,195.00 3/1/2016 to 11/30/2016    $ 18.67    $ 4,320.85

 

3. Landlord shall deliver the space in “as is” condition.

 

4. The following language shall be added to the end of Section 2.4 of the Lease:
“Landlord will provide Tenant with a Tenant Improvement Allowance for Suite 170
that is equal to Ten and 0/100 Dollars ($10.00) per Rentable Square Foot.”

 

1



--------------------------------------------------------------------------------

5. Except as specifically amended herein, the Lease is hereby ratified and
affirmed and shall remain in full force and effect. Each party acknowledges that
the other party is not in default under this Lease nor does either party know of
any circumstances that, with the giving of notice, would result in the other
party being in default under this Lease. The Lease, as herein amended, shall
continue in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date it is executed by both of the parties.

 

TENANT:     LANDLORD: PPD Developments, LLP     Greenway Office Center L.L.C.
By:   PPD GP, LLC, Its General Partner     By:   T. Wall Properties Management
Corp.,             Its Property Manager By:   /s/ William J. Sharbaugh     By:  
/s/ John Kothe Name:   William J. Sharbaugh       John Kothe, Vice President of
Operations Title:   Chief Operating Officer       Date:   September 17, 2007    
Date:   September 25, 2007

 

2